Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Duvell Mozart Everett seeks to appeal the district court’s order denying Everett’s 28 U.S.C.A. § 2255 (West Supp.2009) motion. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. Rule 34(b). Everett’s brief fails to challenge the district court’s dis-positive conclusion that he failed to demonstrate ineffective assistance of counsel. Accordingly, we deny a certificate of ap-pealability, deny Everett’s motion to appoint counsel, and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the deci-sional process.

DISMISSED.